Citation Nr: 1205568	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-45 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine, status post compression fracture of  L5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from July 1987 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted an increased disability rating of 20 percent for the Veteran's service-connected low back disability effective October 2009. 

In November 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased rating for his service-connected low back disability.  

The last Compensation and Pension of the spine was conducted in November 2009.  
At the November 2011 hearing the Veteran testified that his symptoms of back pain had increased since the last examination to include neurologic symptoms of radicular pain in his low extremities.  Accordingly, additional examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Review of the record in the Virtual VA paperless claims processing system indicates some VA treatment records dated as recently as December 2011 have been placed in the record.  However, it does not appear that all VA treatment records subsequent to May 2010 have been placed in the record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain updated VA treatment records (inpatient and outpatient) related to treatment for his service-connected spine disability for the period from May 2010 to the present.

2.  Schedule the Veteran for an examination to determine the present severity of the lumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the medical evidence of record.  The examiner is to:

(a)  Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has ankylosis in the thoracolumbar spine.

(c)  Indicate if the Veteran's intervertebral disc results in any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.  The examiner must identify the  records that support the report of incapacitating episodes.

(d)  Separately assess any neurological impairment as a result of the lumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia. The examiner should identify the nerve(s) affected.

In addition, the VA examination must take into consideration any orthopedic manifestations of the lumbar spine disability to include additional functional impairment due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Then readjudicate the Veteran's claim for an increased disability rating for his service-connected low back disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


